Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The abstract of the disclosure is objected to because (1) it has not been presented in the form of a single paragraph, and (2) the variables for formula (1) have not been defined.  Correction is required.  See MPEP § 608.01(b).
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2014/0352904 A1) in view of Takamori et al. (US 2016/0355978 A1) and Hikida (US 2018/0094385 A1).
	Singh et al. disclose a shoe press belt comprising a polyurethane formed from the curing of a prepolymer, which is itself the reaction product of a polyisocyanate, such as 1,4-bis(isocyanatomethyl) cyclohexane, with a polycarbonate diol having a molecular weight of 1500-3000, such as a polycarbonate diol formed from 1,5-pentanediol and 1,6-hexanediol.  See paragraphs [0006], [0014], [0031], [0033], [0037], and [0056] within Singh et al.  The disclosed polycarbonate polyol having the disclosed molecular weight and formed from the two disclosed linear diols satisfy applicants’ claimed formulas (1) and (2).
5.	Though the primary reference discloses the use of other polyisocyanates within paragraph [0031], Takamori et al. disclose that shoe press belts formed from polycarbonate diol, as a preferred diol, and 1,4-bis(isocyanatomethyl) cyclohexane yield belts having excellent crack resistance and excellent resistance to land edge deficiency.  See abstract and paragraphs [0044] and [0046] within Takamori et al.  Accordingly, the position is taken that it would been obvious to use the polyisocyanate of the Takamori et al. as the diisocyanate to produce the shoe press belt of the primary reference, so as to obtain a belt having the aforementioned improved properties.
6.	Though the primary reference discloses the use of polycarbonate diols derived from other than a blend of aliphatic diols, Hikida discloses the use of polycarbonate diols derived from a blend of n-alkane diols to produce shoe press belts.  Hikida further disclose that the use of these hetero-type copolymerization-based polycarbonate diols relaxes crystallinity and improves crack resistance while maintaining high hydrolysis resistance.  See abstract and paragraphs [0033], [0034], and [0041]-[0044] within Hikida.  Accordingly, the position is taken that it would been obvious to use polycarbonate diols derived from blends of different n-alkane diols as the polycarbonate diol to produce the shoe press belt of the primary reference, so as to obtain a belt having the aforementioned improved properties.
7.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2014/0352904 A1) in view of Takamori et al. (US 2016/0355978 A1) and Hikida (US 2018/0094385 A1) and further in view of Umehara et al. (US 2016/0208437 A1) or CA 2692264 A1.
Singh et al. disclose a shoe press belt comprising a polyurethane formed from the curing of a prepolymer, which is itself the reaction product of a polyisocyanate, such as 1,4-bis(isocyanatomethyl) cyclohexane, with a polycarbonate diol having a molecular weight of 1500-3000, such as a polycarbonate diol formed from 1,5-pentanediol and 1,6-hexanediol.  See paragraphs [0006], [0014], [0031], [0033], [0037], and [0056] within Singh et al.  The disclosed polycarbonate polyol having the disclosed molecular weight and formed from the two disclosed linear diols satisfy applicants’ claimed formulas (1) and (2).
8.	Though the primary reference discloses the use of other polyisocyanates within paragraph [0031], Takamori et al. disclose that shoe press belts formed from polycarbonate diol, as a preferred diol, and 1,4-bis(isocyanatomethyl) cyclohexane yield belts having excellent crack resistance and excellent resistance to land edge deficiency.  See abstract and paragraphs [0044] and [0046] within Takamori et al.  Accordingly, the position is taken that it would been obvious to use the polyisocyanate of the Takamori et al. as the diisocyanate to produce the shoe press belt of the primary reference, so as to obtain a belt having the aforementioned improved properties.
9.	Though the primary reference discloses the use of polycarbonate diols derived from other than a blend of aliphatic diols, Hikida discloses the use of polycarbonate diols derived from a blend of n-alkane diols to produce shoe press belts.  Hikida further disclose that the use of these hetero-type copolymerization-based polycarbonate diols relaxes crystallinity and improves crack resistance while maintaining high hydrolysis resistance.  See abstract and paragraphs [0033], [0034], and [0041]-[0044] within Hikida.  Accordingly, the position is taken that it would been obvious to use polycarbonate diols derived from blends of different n-alkane diols as the polycarbonate diol to produce the shoe press belt of the primary reference, so as to obtain a belt having the aforementioned improved properties.
10.	Though the primary reference teaches within paragraph [0056] that the shoe press belt may be produced by coating both sides of the fabric base, the reference does not specifically refer to outer and inner circumferential surfaces that comprise polyurethane; however, such shoe press belt structures were known at the time of invention.  See paragraphs [0037], [0043], and [0052]-[0055], especially [0055], within Umehara et al.  See  Abstract of CA 2692264 A1.  Accordingly, it would have been obvious to produce the shoe press belts of the primary reference having inner and/or outer circumferential surfaces comprising the polyurethane.
11.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765